As filed with the U.S. Securities and Exchange Commission on March 11, 2016 File Nos. 333-179904 and 811-22649 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 195 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.195 x (Check appropriate box or boxes) iShares U.S. ETF Trust (Exact Name of Registrant as Specified in Charter) c/o State Street Bankand Trust Company 1 Iron Street Boston, MA 02210 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)670-2000 The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. DEEPA DAMRE, ESQ. WILLKIE FARR& GALLAGHER LLP BLACKROCK FUND ADVISORS NEW YORK, NY 10019-6099 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨ Immediately upon filing pursuant to paragraph (b) x On April 8, 2016, pursuant to paragraph (b) ¨60 days after filing pursuant to paragraph (a)(1) ¨ On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨ On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 195 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until April 8, 2016, the effectiveness of the registration statement for the iShares iBonds Dec 2026 AMT-Free Muni Bond ETF (the “Fund”), filed in Post-Effective Amendment No. 176 on November 2, 2015, pursuant to paragraph (a) of Rule 485 of the 1933 Act. The effectiveness of the Registration Statement of the Fund was previously delayed pursuant to paragraph (b)(1)(iii) of Rule 485 of the 1933 Act as follows: PEA No. Date Filed Automatic Effective Date January 15, 2016 February 14, 2016 February 11, 2016 March 12, 2016 This Post-Effective Amendment No. 195 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 176. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 195 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the11th day of March, 2016. iSHARES U.S. ETF TRUST By: Manish Mehta* President Date: March 11, 2016 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 195 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. By: Mark Wiedman* Trustee Date: March 11, 2016 John E. Martinez* Trustee Date: March 11, 2016 Cecilia H. Herbert* Trustee Date: March 11, 2016 Charles A. Hurty* Trustee Date: March 11, 2016 John E. Kerrigan* Trustee Date: March 11, 2016 Robert H. Silver* Trustee Date: March 11, 2016 Robert S. Kapito* Trustee Date: March 11, 2016 Madhav V. Rajan* Trustee Date: March 11, 2016 Jane D. Carlin* Trustee Date: March 11, 2016 /s/ Jack Gee Jack Gee Treasurer Date: March 11, 2016 * By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: March 11, 2016 * Powers of Attorney, each dated March 25, 2015, for Manish Mehta, Jane D. Carlin, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, John E. Martinez, Madhav V. Rajan, Mark Wiedman and Robert S. Kapito are incorporated herein by reference to Post-Effective Amendment No. 173, filed October 30, 2015.
